Citation Nr: 1542633	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  09-18 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for bursitis of the shoulders.

REPRESENTATION

Veteran represented by:	Washington Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1974 to August 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In June 2012, June 2013 and January 2014, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In June 2015, the RO issued a rating decision granting service connection for irritable bowel syndrome (also claimed as ulcer and abdominal pain).  As the Veteran has not appealed either the evaluation or effective date assigned to this disability, this matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

The Veteran's bursitis of the shoulders did not have its onset during active service, nor is it otherwise related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for bursitis of the shoulders have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

Letters of November 2006 and December 2011 satisfied the duty to notify provisions.  The claim was also subsequently readjudicated, most recently in a June 2015 supplemental statement of the case. 

The Veteran's service treatment, VA medical treatment records and private treatment records have been obtained. 

The Veteran was provided VA medical examinations in December 2006 and September 2013.  These examinations, along with a September 2014 medical opinion, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations. 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. 




II. Analysis

The Veteran seeks service connection for bursitis of the shoulders.  He contends that his claimed bilateral shoulder condition is due to lifting and carrying heavy loads and boxes while in service.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Service treatment records dated in February 1980 show that the Veteran complained of pain in his right shoulder.  The examiner assessed him with a muscle strain.  

The Veteran underwent a VA examination in December 2006.  He indicated a history of steroid injections for his shoulder pain.  The examiner found painful movement and tenderness in the Veteran's shoulders.  X-rays of the shoulders were normal.  The Veteran was diagnosed with bursitis in his shoulders.

A private treatment record dated in July 2007 reflects that the Veteran complained of severe left shoulder pain since June 2006.  The Veteran was diagnosed with left shoulder impingement syndrome with subacromial bursitis.  The private examiner, Dr. A.S., opined that the Veteran's shoulder pain could be related to his activities of lifting voluminous ship provisions, supplies and spare parts from one place to another.  

The Veteran was afforded a VA examination in September 2013.  The examiner opined that the Veteran's claimed condition was less likely than not related to or aggravated by his military service.  The examiner noted a review of the Veteran's service medical records.  He noted that a February 1980 treatment record showed a complaint for right shoulder pain.  He observed that no history of trauma was reported.  He noted that there was a diagnosis of muscle strain.

The examiner further noted another treatment record dated later in February 1980 which showed that the Veteran reported his right shoulder was "much better now."  The examiner went on to note a medical history report dated in May 1980 that showed that the Veteran denied any painful or 'trick' shoulder and stated that he was in good health.  The examiner stated that the May 1980 medical history by the Veteran denying any shoulder problems was "most pertinent."  He noted that the Veteran's May 1980 report of medical history was corroborated by the corresponding May 1980 report of medical examination which showed normal upper extremities with no mention of any chronic compensable shoulder condition.  
The examiner concluded that the May 1980 subjective report from the Veteran and objective medical findings supported the examiner's opinion that any in-service shoulder injury was an acute and transitory condition which was treated adequately and healed without any chronic complications.  The examiner observed that the finding that any in-service shoulder injury was acute and did not result in any chronic residuals is further supported by the Veteran's August 23, 1993 medical history in which the Veteran reports being in good health and denying any painful or "trick" shoulder, which was corroborated by a corresponding August 1993 examination report which showed the Veteran had normal upper extremities.

With regard to the Veteran's left shoulder, the VA examiner noted that there was no mention of any left shoulder complaints, diagnosis, treatment or mention of any subacromial bursitis in the service medical records. 

The examiner stated that no medical evidence was submitted to show that the claimed shoulder condition manifested to a compensable degree within one year of service. 

In a September 2014 medical addendum, the September 2013 VA examiner noted, in addition to the rationale provided in the previous examination report, a review of the Veteran's July 2007 private treatment record from Dr. A.S.  The VA examiner noted that an opinion that the Veteran's shoulder condition "could" be related to his lifting heavy provision and supplies, was in a practical purposes, not acceptable.  The VA examiner indicated that the word "could" connotes a possibility.  However, with the evidence on record, the possibility was not probable or very unlikely.  Therefore, the examiner concluded that the Veteran's currently claimed right and left shoulder conditions were less likely than not due to or related to his lifting of heavy provision and supplies during military service, or had its onset in service and/or causally related to his military service. 

After a review of the record, the Board finds that the preponderance of the evidence is against the claim for service connection for bursitis of the shoulders.  The Veteran was treated for right shoulder pain while in service, and is currently diagnosed with bursitis in the shoulders and left shoulder impingement syndrome.  
However, the only opinion that could be considered to weigh in favor of the claim is less probative and persuasive than the opinion weighing against the claim.  

The opinion of the July 2007 private examiner indicates that the Veteran's current shoulder condition "could" be related to the Veteran's active service.  This opinion is too vague and speculative upon which to base a grant of service connection.  The Court has held that the use of such equivocal language makes a statement by an examiner speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006). 

Conversely, the Board finds the opinions of the September 2013 VA examiner, both in the report of that date and the medical addendum dated in September 2014, deserve significant probative weight.  The VA examiner opined that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner noted the specific notations in the Veteran's service treatment records concerning the Veteran's right shoulder pain but opined that those were acute in nature and not chronic.  In addition, he noted that treatment for the Veteran's left shoulder was not reflected during active duty, reflecting that a chronic condition was not shown.  Importantly, the examiner thoroughly explained that subjective reports by the Veteran and objective medical reports from May 1980 and August 1993 showed no report of or finding of any shoulder issues of either the left or right shoulder.  The examiner explained that this demonstrated that any shoulder injury that was incurred during service was acute and transitory.  

The record shows the VA examiner reviewed the evidence and considered the Veteran's lay statements regarding his in-service duties, post-service symptoms and the medical addendum addressed the 2007 private examiner's opinion.  The VA examiner also supported the opinion with specific citations to the Veteran's medical history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the probative, competent evidence does not demonstrate the Veteran's claimed bursitis of the shoulders disability is causally or etiologically related to active duty.

To the extent the Veteran believes that his current bursitis of the shoulders is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of his shoulders requires medical testing and medical expertise to determine.  Thus, the Veteran's own opinion regarding the etiology of his current bursitis of the shoulders is not competent evidence.  



In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bursitis of the shoulders is denied.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


